Citation Nr: 1829686	
Decision Date: 07/13/18    Archive Date: 07/24/18

DOCKET NO.  07-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU) prior to August 13, 2009.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and E.M., her husband



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of this claim now resides with the RO in Montgomery, Alabama.

This case has been before the Board of Veteran's Appeals (Board) previously, in October 2015 and in August 2016.  The Board denied the Veteran's claim of entitlement to a TDIU prior to August 13, 2009 in both decisions.

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic file.

In February 2015, pursuant to a Joint Motion for Remand (JMR) by the Veteran and the VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's October 2015 decision and remanded the matter to the Board for readjudication in accordance with the joint motion.

In October 2017, pursuant to a second JMR by the Veteran and the VA, the Court vacated the Board's August 2016 decision and remanded the matter to the Board for readjudication in accordance with the joint motion.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to adjudicate the issue of the Veteran's entitlement to a TDIU prior to August 13, 2009.  The Veteran filed a claim for TDIU in May 2005.  In her VA Form 21-8940, Application for Increased Compensation Based on Unemployability, she indicated that she had stopped working in 1991 due to her service-connected epilepsy, knee condition and lumbar spine disability.

The October 2017 JMR was premised on the conclusion that the August 2016 Board decision did not comply with the terms of the prior February 2016 JMR.  In the February 2016 JMR, the parties agreed that in determining the Appellant was not unemployable, the Board did not discuss the Appellant's education history or her work experience in relation to her service-connected disabilities.  The Court found that the August 2016 Board decision "merely addressed these factors in one sentence and offered no analysis for its conclusion" that "the Veteran's 3 years of college education, rehabilitation classes in secretarial work, and work experience as a clerk tend to support her ability to do sedentary work."  The JMR also noted the Appellant's contention that she did not complete vocational rehabilitation training.

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.

A review of the Veteran's electronic file reveals that for the period from May 23, 1980 to August 29, 1996, the Veteran's combined disability rating was 20 percent, as her only service-connected disability at that time was epilepsy, rated as 20 percent disabling.

For the period from August 30, 1996 to November 6, 2002, the Veteran's combined disability rating was 40 percent.  In addition to epilepsy, the Veteran was awarded service-connected benefits for a lumbar spine disability - rated as 10 percent disabling - and for status post meniscectomy right knee - rated as 20 percent disabling.

From November 7, 2002 to August 12, 2009, the Veteran's service-connected disabilities and corresponding disability evaluations were the following: epilepsy, rated as 20 percent disabling; degenerative arthritis of the lumbar spine, rated as 20 percent disabling; instability of the right knee, rated as 30 percent disabling and status post right medial meniscectomy with chondromalacia and degenerative joint disease, right knee rated as 20 percent disabling - for a combined evaluation of 60 percent.

Therefore, the Veteran did not meet the minimum percentage rating requirements of 38 C.F.R. § 4.16(a) (2017) for a TDIU at any time prior to August 13, 2009.

VA regulations provide that if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b) (2017).

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

As this matter has been the subject of two previous JMRs, and in consideration of the Veteran's assertions that she had not been able to work for many years prior to August 13, 2009 due to her service-connected disabilities, and that she did not complete vocational training, the Board concludes that the question of whether she was unemployable due to her service-connected epilepsy, lumbar spine and right knee disorders prior to August 13, 2009 must be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  The Court has held that the Board has no authority to award a TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Therefore, the Board finds that this case should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU prior to August 13, 2009, to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  The AOJ must include a full statement as to the Veteran's service-connected disabilities (epilepsy, back disorder and right knee disorders), employment history, educational and vocational attainment, and all other factors bearing on the issue.
	
2.  Readjudicate the Veteran's TDIU claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




